IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00240-CV

                     IN THE INTEREST OF F.J.F., A CHILD



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2005-2963-5


                           MEMORANDUM OPINION


       Appellant presented a notice of appeal regarding a trial court order or judgment

signed on June 26, 2012. By letter dated August 10, 2012, the Clerk of this Court notified

appellant that the docketing statement was past due and must be filed within 21 days

from the date of the letter. No docketing statement was received and filed. By letter

dated September 19, 2012, the Clerk of this Court warned appellant that the appeal

would be dismissed without further notification unless, within 14 days from the date of

the letter, a docketing statement was filed. Again, no docketing statement was received

and filed.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).
         Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2011). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 8, 2012
[CV06]




In the Interest of F.J.F., a Child                                                    Page 2